Citation Nr: 0405821	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  00-15 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for cervical myelopathy 
with lower extremity hyperreflexia, and left upper extremity 
weakness and wasting, claimed as a left arm and neck 
disorder.

2.  Entitlement to service connection for a right leg 
disorder.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
stomach disorder.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligations of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The VCAA was enacted during the course of this appeal, 
however, the RO neither notified the veteran of the Act nor 
were the requirements of the provisions met.  In its review 
of the record, the Board finds that the RO did not ask the 
veteran to provide any evidence in his possession that 
pertains to his claim, as required by the notice provisions 
of 38 U.S.C.A. § 5103(a).  The Board also notes that there 
were no documents that specifically informed the veteran of 
what specific evidence was needed to substantiate his claim.  
Id.  Furthermore, no document addressed which specific 
evidence the Secretary would seek to obtain and which 
specific evidence the claimant was obligated to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no question that VCAA compliance is a necessary part 
of the claims process, particularly in light of 38 U.S.C.A. 
§§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159 (2003) 
(requiring notice and development under the VCAA prior to 
initial RO review).  Based on the foregoing, notice must be 
provided, as outlined above, and appropriate development 
undertaken.  Furthermore, addressing whether the veteran has 
been prejudiced by the failure to follow the sequence of 
events outlined in these laws is required. 

With regard to development, the record shows that the veteran 
requested VA outpatient treatment for a stomach disorder in 
March 1955.  A document signed in August 1955 indicated that 
the veteran had not sought treatment or been given an 
examination up to that point.  An August 1955 rating decision 
denied authorization.

The veteran has maintained that he received medical treatment 
at the VA Medical Center in Washington, D. C., since he 
separated from service.  The earliest VA treatment records 
are dated in November 1974, when he was hospitalized for an  
exploratory laparotomy with resection of terminal ileum and 
partial excision of ascending colon with ilio-ascending 
colostomy.  While there is evidence to show he did not 
receive treatment prior to August 1955, there is no 
indication that medical records were requested for the period 
from August 1955 to November 1974.  Since VAMC records are 
within the Secretary's control, and could reasonably be 
expected to be part of the record, they are deemed to be 
constructively part of the record on appeal and must be 
obtained.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Service medical records dated in May 1952 indicate the 
veteran was seen for a stiff neck and left shoulder as a 
result of heavy work.  Although parts of the entry were 
illegible, it did indicate the veteran was put on light duty.  
A June 1999 opinion of record from David H. Hunter, M.D., 
links a neck disorder to service, however, the opinion is 
based on the veteran's statement that he received a traumatic 
injury in service.  Although the service medical records do 
not reflect such an injury, they do document an episode of 
neck problems.  Under the VCAA this in-service episode along 
with evidence of a current neck disorder triggers the duty to 
examine the veteran.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should also be asked to 
identify all VA and non-VA healthcare 
providers who have treated him for each 
of his claimed disabilities since 
service.  Obtain records from each 
healthcare provider the veteran 
identifies for association with the 
claims folder.  In particular, the RO 
should obtain all medical records to 
include progress notes and 
hospitalizations reports for a stomach 
disorder from August 1955 to November 
1974 from the Washington, D. C., VA 
Medical Center, and records associated 
with physical examinations conducted in 
July 1975 by the United States Public 
Health Service for the General Services 
Administration of Washington, DC.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159 are fully complied with 
and satisfied.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Compliance requires that once a 
substantially completed claim has been 
received, the veteran be notified, by 
letter, of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the claim.  The 
veteran must be asked to submit any 
evidence in his possession that is not of 
record.  Such information must be 
provided as it pertains to the claims of 
entitlement to service connection claim 
for neck and right leg disorders, and the 
petitions to reopen the low back and 
stomach disorder claims.  A general form 
letter that does not address the 
specifics of each claim is not 
acceptable.  The RO must indicate which 
portion of that information and evidence, 
if any, is to be provided by the 
claimant, and which portion, if any, the 
Secretary will attempt to obtain on 
behalf of the claimant.  After the 
veteran and his representative have been 
given notice as required by 38 U.S.C.A. 
§§ 5100, 5103(a); 38 C.F.R. § 3.159; and 
Quartuccio they should be given the 
opportunity to respond.

3.  After associating with the claims 
file all records received pursuant to the 
development requested above, the RO 
should arrange for the veteran to undergo 
VA orthopedic and neurological 
examinations.  The claims files, to 
include a complete copy of this REMAND, 
must be made available to, and be 
reviewed by, each physician designated to 
examine the veteran.  The physicians 
should thoroughly review the claims files 
and indicate in his or her report that 
the record review took place.

The examiners should opine whether it is 
as least as likely as not that either the 
veteran's right leg disorder or cervical 
myelopathy, with upper extremity weakness 
and wasting, and extremity hyperreflexia 
(claimed as neck and left arm disorders) 
are the result of an injury or disease 
incurred or aggravated during active 
military service.  The examiners should 
set forth all examination findings along 
with the complete rationale for all 
opinions expressed and conclusions 
reached.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA or fee basis examination 
without good cause shown will have 
adverse effects on this claim.

5.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

6.  Upon completion of the requested 
development above, to the extent 
possible, and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should again review the 
claim.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


